DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2, 5-7, 9, 12, 14, 16 and 19-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim(s) 3, 10 and 17 is/are objected to because of the following informalities:  

Claim(s) 3 and 10 repeat the same discrepancy as Claim 17 and rejected in like manner.
Claim(s) 17 recites option A or option B “, or a safety operator to read or hear”; however, The Examiner believes Applicant meant “for a safety operator to read or hear”. Please make the appropriate corrections. For purposes of examination, The Examiner interprets the last portion of the claim to mean “for a safety operator to read or hear”.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 8, 10-11, 13, 15, and 17-18 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20140032049 A1 (“Moshchuk”).

Claim(s) 1 and 8 repeat the subject matter of Claim 15 and rejected in like manner.
Claim(s) 3 and 10 repeat the subject matter of Claim 17 and rejected in like manner.
Claim(s) 4 and 11 repeat the subject matter of Claim 18 and rejected in like manner.

Regarding Claim 13, Moshchuk disclose wherein the first set of control values and the second set of control values both include a value for deceleration and a value  for wheel steering (see at least ¶ 15. Moshchuk is also related to autonomous driving and “the collision avoidance control system may output a signal to the driver (e.g., an audible warning), output a command to a braking system to reduce the vehicle speed, output a steering angle command to an automated steering system, or perform other actions.”).

Regarding Claim 15, Moshchuk discloses a data processing system (e.g., “collision avoidance control system 12”; see at least ¶ 24, 27 and Fig. 1 with associated text. Moshchuk’s invention is related to vehicles and further discloses “autonomous driving applications” thus prior art also relates to autonomous driving.), comprising:
a processor (see at least ¶ 28, 30); and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including (see at least ¶ 28, 30-32)
determining that a collision with an object (e.g., “object”) is to occur on a first trajectory (e.g., “steering angle”), wherein the first trajectory is generated by the ADV for a driving scenario using a first set of control values (e.g., “normal vehicle operation”) (“Collision avoidance control system 12 may be passive or operate in the background during normal vehicle operation. System 12 may become active when, for example, vehicle sensor data indicates likelihood of imminent collision, or a collision threat. For example, a vehicle 10 may approach or encounter an object 60 (e.g., a vehicle, stationary object, or other obstacle) in the road 62”; see at least ¶ 15, 20, 33 and 48);
estimating a first time of the collision with the object, and a first relative speed between the ADV and the object at the first time of the collision (“Recursively generating the optimum collision avoidance path is determined by a processor and is based on a position and a speed of the host vehicle relative to the obstacle and an updated calculated time-to-collision.” from ¶ 4, “If vehicle is within a predefined distance to the object 60 that poses a collision threat, within a predefined velocity range, and within a predefined acceleration range, system 12 or other systems associated with vehicle 10 may provide pre-collision preparation and/or warnings to the driver of vehicle 10” from ¶ 33 and “During a potential collision threat, a time-to-collision (TTC) is recursively updated….An optimal collision avoidance path is determined based on a host vehicle position relative to the forward driven vehicle, vehicle speeds, and steering wheel angle adjustments” from ¶ 34; see at least ¶ 4, 20-21, 33-34 and 43-46. Moshcuk discloses updating TTC in relation to a time frame over a predetermined time period along a predicted path.);
determining that a collision is to occur with the object on a second trajectory, wherein the second trajectory is generated by the ADV for the driving scenario using a second set of control values (see at least ¶ 46 and 48. Moshchuk adjusts steering angles.);
estimating a second time of the collision, and a second relative speed between the ADV and the object at the second time of collision on the second trajectory (see at least ¶ 4, 20-21, 33-34 and 43-46. Moshcuk discloses updating TTC in relation to a time frame over a predetermined time period along a predicted path.); and
generating an alert message (e.g., “…warnings to the driver of vehicle 10. The warnings to driver of vehicle 10 may be a signal, for example, an audible warning, a warning light or other form of warning.”) for a safety operator (e.g., “driver”) in the ADV based on a comparison between the first time of the collision and the second time of the collision, and a comparison between the first relative speed and the second relative speed (see at least ¶ 33-34, 38).

Regarding Claim 17, Moshchuk discloses wherein the message is 
sent to a display screen via a Controller Area Network (CAN bus) in the ADV (see at least ¶ 26, 28 and 33), or (only one option is required to satisfy an “or” limitation.) 
translated into a horn alarm, or a safety operator to read or hear (see at least ¶ 33; additionally please refer to the Claim Objection above for interpretation.).

Regarding Claim 18, Moshchuk discloses wherein the message causes the safety operator, upon receiving the message, to manually stop the ADV (see at least ¶ 26, 28, 33, 37).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure are listed in PTO-892.


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax